DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eigner et al. (US 10,456,894 B2).

Claim 1:
Eigner discloses a driver separation device (abstract), comprising:
a first element (22); a second element (23); a first connector (25); a second connector (24) (fig. 2, col. 4, lines 3-6); and an impact actuator (120) (fig. 1b, col. 3, lines 38-45);
wherein said first element (22) and said second element (23) are joined by said first connector (25) and said second connector (24) (fig. 2, col. 4, lines 3-6);
wherein said impact actuator (120) connects to said second connector (24) (figs. 3-4, col. 4, lines 13-21);
wherein when said impact actuator (120) connects to said second connector (24), said impact actuator (120) permits removal of said second connector (24) from said first connector (25) for separation of said first element (22) and said second element (23) (figs. 1-4, col. 3, lines 43-45 and col. 4, lines 22-26).

Claim 2:
Eigner discloses the impact driver separation device of Claim 1, wherein said first connector (25) is a bolt and said second connector (24) is a nut (fig. 2, col. 4, lines 3-6).

Claim 4:
Eigner discloses the impact driver separation device of Claim 1, further comprises a trolley (13, 19) (fig. 1, col. 3, lines 38-42).

Claim 5:
Eigner discloses the impact driver separation device of Claim 4, wherein said trolley (13, 19) connects to said impact actuator (120) (fig. 1, col. 3, lines 38-42).

Claim 6:
Eigner discloses the impact driver separation device of Claim 5, wherein said trolley (13, 19) moves said impact actuator (120) to permit removal of said second connector (24) from said first connector (25) for separation of said first element (22) and said second element (23) (figs. 1-4, col. 3, lines 38-45 and col. 4, lines 22-26).

Claim 7:
Eigner discloses the impact driver separation device of Claim 6, wherein said first connector (25) is a bolt and said second connector (24) is a nut (fig. 2, col. 4, lines 3-6).

Claims 1, 3-6, 8, 14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eigner et al. (US 10,456,894 B2).

Claim 1:
Eigner discloses an driver separation device (abstract), comprising:
a first element (22); a second element (23); a first connector (24); a second connector (25) (fig. 2, col. 4, lines 3-6); and an impact actuator (120) (fig. 1b, col. 3, lines 38-45);
wherein said first element (22) and said second element (23) are joined by said first connector (24) and said second connector (25) (fig. 2, col. 4, lines 3-6);
wherein said impact actuator (120) connects to said first connector (24) (figs. 3-4, col. 4, lines 13-21);
wherein when said impact actuator (120) connects to said first connector (24), said impact actuator (120) permits removal of said first connector (24) from said second connector (25) for separation of said first element (22) and said second element (23) (figs. 1-4, col. 3, lines 43-45 and col. 4, lines 22-26).

Claim 3:
Eigner discloses the impact driver separation device of Claim 1, wherein said first connector (24) is a nut and said second connector (25) is a bolt (fig. 2, col. 4, lines 3-6).

Claim 4:
Eigner discloses the impact driver separation device of Claim 1, further comprises a trolley (13, 19) (fig. 1, col. 3, lines 38-42).

Claim 5:
Eigner discloses the impact driver separation device of Claim 4, wherein said trolley (13, 19) connects to said impact actuator (120) (fig. 1, col. 3, lines 38-42).

Claim 6:
Eigner discloses the impact driver separation device of Claim 5, wherein said trolley (13, 19) moves said impact actuator (120) to permit removal of said first connector (24) from said second connector (25) for separation of said first element (22) and said second element (23) (figs. 1-4, col. 3, lines 38-45 and col. 4, lines 22-26).

Claim 8:
Eigner discloses the impact driver separation device of Claim 6, wherein said first connector (24) is a nut and said second connector (25) is a bolt.

Claim 14:
Eigner discloses a driver separation device (abstract), comprising:
a first element (22); a second element (23); a first connector (24); a second connector (25) (fig. 2, col. 4, lines 3-6); and an impact actuator (120) (fig. 1b, col. 3, lines 38-45),
wherein said first element (22) and said second element (23) are joined by said first connector (24) and said second connector (25) (fig. 2, col. 4, lines 3-6),
wherein said impact actuator (120) connects to said first connector (24) (figs. 3-4, col. 4, lines 13-21), and
wherein said impact actuator (120) permits removal of said first connector (24) from said second connector (25) for separation of said first element (22) and said second element (23) (figs. 1-4, col. 3, lines 43-45 and col. 4, lines 22-26).

Claim 16:
Eigner discloses the impact driver separation device of Claim 14, wherein said first connector (24) is a nut and said second connector (25) is a bolt.

Claim 17:
Eigner discloses the impact driver separation device of Claim 14, further comprises a trolley (13, 19), wherein said trolley (13, 19) connects to said impact actuator (120) (fig. 1, col. 3, lines 38-45).

Claim 18:
Eigner discloses the impact driver separation device of Claim 17, wherein said trolley (13, 19) moves said impact actuator (120) to permit removal of said first connector (24) from said second connector (25) for separation of said first element (22) and said second element (23) (fig. 1, col. 3, lines 38-45).

Claim 20:
Eigner discloses a method of providing a driver separation device (abstract), said method comprising steps of:+
providing a first element (22); a second element (23); a first connector (24); a second connector (25) (fig. 2, col. 4, lines 3-6); providing an impact actuator (120) (fig. 1b, col. 3, lines 38-45);
joining said first element (22) and said second element (23) by said first connector (24) and said second connector (25) (fig. 2, col. 4, lines 3-6);
connecting said impact actuator (120) to said first connector (24) (figs. 3-4, col. 4, lines 13-21); and
when said impact actuator (120) connects to said first connector (24), permitting removal of said first connector (24) from said second connector (25) by said impact actuator (120) for separation of said first element (22) and said second element (23) (figs. 1-4, col. 3, lines 43-45 and col. 4, lines 22-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 2010/0327505).

Claim 1:
Pratt discloses a driver separation device (figs. 30 through 36), comprising:
a first element (top workpiece of 230); a second element (bottom workpiece of 230) (figs. 31-36 para [0114]);
a first connector (214); a second connector (112) (figs. 30 and 36, para [0120]); and an impact actuator (clutch or torque limiting device) (para [0117]);
wherein said first element (top workpiece of 230) and said second element (bottom workpiece of 230) are joined by said first connector (214) and said second connector (112) (fig. 33, para [0117]).
In the alternative embodiment reflected in figs. 30-36, Pratt fails to disclose the impact actuator connects to the first connector (214).  Instead, Pratt discloses torque may be applied to the bolt from a clutch or torque limiting device or via a frangible wrenching region of head (207) of the first connector (214) (figs. 30 and 34, para [0117]). Pratt further discloses it is possible to remove the first connector (214) from the workpiece (230) (figs. 35-36 para [0119]).
In the alternative embodiment reflected in figs 5A-5B, 6A-6B and 7, Pratt discloses an impact actuator (100) comprising a tool (52) to provide torque to a core bolt (14) (figs. 5B, 6B and 7, para [0065]); wherein said impact actuator (100, 52) connects to the core bolt (14) (see figures, 5B and 6B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have swapped the power tool (100) of embodiment reflected in figs. 5A-5B, 6A-6B and 7 for the generic clutch or torque limiting device associated with the embodiment reflected in figs. 30-36 as recited in para [0117], in order to provide torque to the first connector to move the first connector (para [0065]) and since it was known that power tool (100) and generic clutch or torque limiting devices are analogues for providing torque to a connector.  See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have been predictable because the first connector (14) of the first embodiment is equivalent to the first connector (214) of the second embodiment. Therefore, a power tool providing torque to the first connector (14) is predictably, fully capable of providing torque to the first connector (214) of the second embodiment.
The combined embodiments of Pratt renders obvious when said impact actuator (100, 52) connects to said first connector (214), said impact actuator (100, 52) permits removal of said first connector (214) from said second connector (112) for separation of said first element (top workpiece of 230) and said second element (bottom workpiece of 230) (figs. 5B, 6B, 7 and 30-36, para [0119] and [0120]).

Claim 9:
The combined embodiments of Pratt renders obvious the impact driver separation device of Claim 1, further comprises a robotic arm (robotic equipment) (para [0066]).

Claim 10:
The combined embodiments of Pratt renders obvious the impact driver separation device of Claim 9, wherein said robotic arm connects to said impact actuator (100) (para [0065]).

Claim 11:
The combined embodiments of Pratt renders obvious the impact driver separation device of Claim 10, wherein said robotic arm (robotic equipment) moves said impact actuator (100, 52) to permit removal of said first connector (214) or said second connector (112) from said second connector (112) or said first connector (214), respectively, for separation of said first element (top workpiece of 230) and said second element (bottom workpiece of 230) (figs. 5B, 6B, 7 and 30-36, para [0066] [0119] and [0120]).

Claim 12:
The combined embodiments of Pratt renders obvious the impact driver separation device of Claim 11, wherein said first connector (214) is a bolt and said second connector (112) is a nut (fig. 30 and 36, para [0120]).

Claims 1, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 2010/0327505).

Claim 1:
Pratt discloses a driver separation device (figs. 30 through 36), comprising:
a first element (top workpiece of 230); a second element (bottom workpiece of 230) (figs. 31-36 para [0114]);
a first connector (112); a second connector (214) (figs. 30 and 36, para [0120]); and an impact actuator (clutch or torque limiting device) (para [0117]);
wherein said first element (top workpiece of 230) and said second element (bottom workpiece of 230) are joined by said first connector (112) and said second connector (214) (fig. 33, para [0117]).
In the alternative embodiment reflected in figs. 30-36, Pratt fails to disclose the impact actuator connects to the first connector (112) or the second connector.  Instead, Pratt discloses torque may be applied to the bolt from a clutch or torque limiting device or via a frangible wrenching region of head (207) of the second connector (214) (figs. 30 and 34, para [0117]). Pratt further discloses it is possible to remove the second connector (214) from the workpiece (230) (figs. 35-36 para [0119]).
In the alternative embodiment reflected in figs 5A-5B, 6A-6B and 7, Pratt discloses an impact actuator (100) comprising a tool (52) to provide torque to a core bolt (14) (figs. 5B, 6B and 7, para [0065]); wherein said impact actuator (100, 52) connects to the core bolt (14) (see figures, 5B and 6B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have swapped the power tool (100) of embodiment reflected in figs. 5A-5B, 6A-6B and 7 for the generic clutch or torque limiting device associated with the embodiment reflected in figs. 30-36 as recited in para [0117], in order to provide torque to the second connector to move the second connector (para [0065]) since it was known that power tool (100) and generic clutch or torque limiting devices are analogues for providing torque to a connector.  See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have been predictable because the second connector (14) of the first embodiment is equivalent to the second connector (214) of the second embodiment. Therefore a power tool providing torque to second connector (14) is predictably and fully capable of providing torque to the second connector (214) of the second embodiment.
The combined embodiments of Pratt renders obvious when said impact actuator (100, 52) connects to said second connector (214), said impact actuator (100, 52) permits removal of said second connector (214) from said first connector (112) for separation of said first element (top workpiece of 230) and said second element (bottom workpiece of 230) (figs. 5B, 6B, 7 and 30-36, para [0119] and [0120]).

Claim 9:
The combined embodiments of Pratt renders obvious the impact driver separation device of Claim 1, further comprises a robotic arm (robotic equipment) (para [0066]).

Claim 10:
The combined embodiments of Pratt renders obvious the impact driver separation device of Claim 9, wherein said robotic arm connects to said impact actuator (100) (para [0065]).

Claim 11:
The combined embodiments of Pratt renders obvious the impact driver separation device of Claim 10, wherein said robotic arm (robotic equipment) moves said impact actuator (100, 52) to permit removal of said first connector (112) or said second connector (214) from said second connector (214) or said first connector (112), respectively, for separation of said first element (top workpiece of 230) and said second element (bottom workpiece of 230) (figs. 5B, 6B, 7 and 30-36, para [0066] [0119] and [0120]).

Claim 13:
The combined embodiments of Pratt renders obvious the impact driver separation device of Claim 11, wherein said first connector (112) is a nut and said second connector (214) is a bolt (fig. 30 and 36, para [0120]).

Claims 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 2010/0327505).

Claim 14:
Pratt discloses a driver separation device (figs. 30 through 36), comprising:
a first element (top workpiece of 230); a second element (bottom workpiece of 230) (figs. 31-36 para [0114]);
a first connector (214); a second connector (112) (figs. 30 and 36, para [0120]); and an impact actuator (clutch or torque limiting device) (para [0117]);
wherein said first element (top workpiece of 230) and said second element (bottom workpiece of 230) are joined by said first connector (214) and said second connector (112) (fig. 33, para [0117]).
In the alternative embodiment reflected in figs. 30-36, Pratt fails to disclose the impact actuator connects to the first connector (214).  Instead, Pratt discloses torque may be applied to the bolt from a clutch or torque limiting device or via a frangible wrenching region of head (207) of the first connector (214) (figs. 30 and 34, para [0117]). Pratt further discloses it is possible to remove the first connector (214) from the workpiece (230) (figs. 35-36 para [0119]).
In the alternative embodiment reflected in figs. 5A-5B, 6A-6B and 7, Pratt discloses an impact actuator (100) comprising a tool (52) to provide torque to a core bolt (14) (figs. 5B, 6B and 7, para [0065]); wherein said impact actuator (100, 52) connects to the core bolt (14) (see figures, 5B and 6B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have swapped the power tool (100, 52) of embodiment reflected in figs. 5A-5B, 6A-6B and 7 for the generic clutch or torque limiting device associated with the embodiment reflected in figs. 30-36 as recited in para [0117], in order to provide torque to the first connector (214) to move the first connector (para [0065]) since it was known that power tools (100, 52) and generic clutch or torque limiting devices are analogues for providing torque to a connector.  See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have been predictable because the first connector (14) of the first embodiment is equivalent to the first connector (214) of the second embodiment. Therefore a power tool providing torque to the first connector (14) is predictably and fully capable of providing torque to the first connector (214) of the second embodiment given the that first connectors (14 and 214) are equivalent.
The combined embodiments of Pratt renders obvious said impact actuator (100, 52) permits removal of said first connector (214) from said second connector (112) for separation of said first element (top workpiece of 230) and said second element (bottom workpiece of 230) (figs. 5B, 6B, 7 and 30-36, para [0119] and [0120]).

Claim 15:
The combined embodiments of Pratt renders obvious the impact driver separation device of Claim 14, wherein said first connector (214) is a bolt and said second connector (112) is a nut (figs. 30 and 36, para [0120]).

Claim 19:
The combined embodiments of Pratt renders obvious the impact driver separation device of Claim 14, further comprises a robotic arm (robotic equipment), wherein said robotic arm (robotic equipment) connects to said impact actuator (100, 52), and wherein said robotic arm (robotic equipment) moves said impact actuator (120) to permit removal of said first connector (214) from said second connector (112) for separation of said first element (top workpiece of 230) and said second element (bottom workpiece of 230) (figs. 5B, 6B, 7 and 30-36, para [0066] [0119] and [0120]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jin (US 6,457,230) discloses an impact actuator mounted to a robot arm for removing a fastener comprising first and second connectors from an assembly comprising first and second elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726